OPINION — AG — ** FORFEITURE BOND — ABATE WITH LIQUOR NUISANCE **  YOU, AS COUNTY ATTORNEY, BROUGHT A SUIT FOR AN INJUNCTION AND THAT A RESTRAINING ORDER WAS ISSUED AND THE PREMISES LOCKED UP, BUT THAT LATER, ON MOTION OF THE DEFENDANT HE WAS ALLOWED TO OPEN THE PLACE (TAVERN, SALOON) FOR THE PURPOSE OF OPERATING A LAWFUL BUSINESS AND UPON HIS POSTING A BOND IN THE SUM OF $500.00 PENDING HEARING UPON THE APPLICATION FOR A TEMPORARY INJUNCTION. IN THE MEANTIME, THE DEFENDANT VIOLATED THE PROHIBITORY LIQUOR LAWS AND YOU FILED A MOTION TO FORFEIT BOND. WHAT PROCEDURES IS TO BE FOLLOWED ? — SEE OPINION (DUE PROCESS HEARING) CITE: 37 Ohio St. 73 [37-73] (SAM H. LATTIMORE)